Motion Granted; Affirmed and Memorandum Opinion filed February 25,
2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00208-CR

                CAMERON WILSON SPENCER, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1610598

                         MEMORANDUM OPINION

      Appellant appeals his conviction for murder. Appellant’s appointed counsel
filed a brief in which counsel concludes the appeal is wholly frivolous and without
merit. The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d
807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. Appellant filed a pro se response to counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s pro
se response and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. We are not to address the merits of each
claim raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824,
827–28 (Tex. Crim. App. 2005).

      The judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Wise, Hassan, and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2